Case 1:18-cv-02649-CKK Document 12-1 Filed 04/19/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F COLUMBIA

JAMES R. MORIARTY, et al.,
Plaintiffs,
Case No. 1:18-cv-02649-CKK

V.

THE HASHEMITE KINGDOM OF JORDAN,
et al.

Defendants.

\./V\./WWV\/\-/VVV

 

DECLARATION OF JOHN M. EUBANKS
l, JOHN l\/l. EUBANKS, hereby declare under penalty of perjury:
l. I am a member in good standing of the State Bars of Maryland and South Carolina

Who has been admitted pro hac vice in this litigation.

2. l am a member of the law firm of Motley Rice LLC representing the Plaintiffs in
this litigation
3. l make this Declaration in support of Plaintiffs’ Points and Authorities in

Opposition to the Motion to Dismiss of The Hashemite Kingdom of Jordan.

4. A true and correct copy of the Ernbassy of the United States of America, Amman
Note No. 261 dated April 4, l996 is attached hereto as Exhibit A.

5. A true and correct copy of document MK/3/Zl/3 66 issued by the Ministry of
Foreign Affairs of The Hashemite Kingdorn of Jordan dated April lO, l996 is attached hereto as

Exhibit B.

I certify under penalty of perjury that the threw
Dated: April 19, 2019 14
Joh%mbanks

